Case 1:16-cv-00023-LEK-RT Document 304 Filed 09/24/20 Page 1 of 10   PageID #:
                                   4752


                        UNITED STATES DISTRICT COURT
                             DISTRICT OF HAWAII


 RUDY AKONI GALIMA, ROXANA               CIV. NO. 16-00023 LEK-RT
 BEATRIZ GALIMA,

                     Plaintiffs,

        vs.

 ASSOCIATION OF APARTMENT OWNERS
 OF PALM COURT, BY AND THROUGH
 ITS BOARD OF DIRECTORS; DOE
 DEFENDANTS 1-10, BRYSON CHOW,

                     Defendants.


            ORDER GRANTING PLAINTIFFS’ MOTION FOR RECONSIDERATION
                  OF THE ORDER GRANTING SUMMARY JUDGMENT OF
              THEIR HAWAII UNFAIR DECEPTIVE PRACTICES ACT CLAIM

                On December 31, 2018 this Court issued its Order

Granting in Part and Denying in Part: Plaintiffs’ Motion for

Partial Summary Judgment; Defendant AOAO’s Motion for Summary

Judgment; and Defendant Chow’s Motion for Summary Judgment

(“12/31/18 Order”).       [Dkt. no. 173.1]   Before the Court is

Plaintiffs Rudy Akoni Galima and Roxana Beatriz Galima’s

(“Plaintiffs”) motion for partial reconsideration of the

12/31/18 Order (“Motion for Reconsideration”), filed June 23,

2020.       [Dkt. no. 292.]   On July 7, 2020, Defendant Association

of Apartment Owners of Palm Court (“AOAO”) filed its memorandum

in opposition to the Motion for Reconsideration, and Defendant


        1   The 12/31/18 Order is also available at 2018 WL 6841818.
Case 1:16-cv-00023-LEK-RT Document 304 Filed 09/24/20 Page 2 of 10   PageID #:
                                   4753


Bryson Chow (“Chow”) filed his joinder in the memorandum in

opposition.    [Dkt. nos. 296, 297.]      Plaintiffs filed their reply

on July 20, 2020.     [Dkt. no. 302.]     The Court has considered the

Motion for Reconsideration as a non-hearing matter pursuant to

Rule LR7.1(d) of the Local Rules of Practice for the United

States District Court for the District of Hawaii (“Local

Rules”).

             On August 26, 2020, an entering order was issued

ruling on the Motion for Reconsideration.         [Dkt. no. 303.]      This

Order supersedes that entering order.         Plaintiffs’ Motion for

Reconsideration is hereby granted for the reasons set forth

below.

                                BACKGROUND

             The factual and procedural background of this case is

set forth in the Court’s prior orders and will only be repeated

to the extent it is relevant to the Motion for Reconsideration.

This matter arises out of the foreclosure of Plaintiffs’

condominium unit by the AOAO, which was represented by Chow,

pursuant to the nonjudicial foreclosure procedure available at

that time within Chapter 667, Part I of the Hawai`i Revised

Statutes.2    The operative pleading is the Third Amended


      2Unless otherwise specified, all references to
“Chapter 667, Part I” in this case refer to the versions of Haw.
Rev. Stat. §§ 667-5 to 667-10 in effect at the time of the
                                             (. . . continued)
                                      2
Case 1:16-cv-00023-LEK-RT Document 304 Filed 09/24/20 Page 3 of 10   PageID #:
                                   4754


Complaint, [filed 5/22/17 (dkt. no. 88),] which alleges the

following claims: wrongful foreclosure against the AOAO

(“Count I”); violation of the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692(f), et seq., against Chow (“Count II”); a

Haw. Rev. Stat. Chapter 480 claim against the AOAO for unfair or

deceptive acts or practices (“UDAP” and “Count III”); a fraud

claim against the AOAO (“Count IV”); and a claim against the

AOAO for mental anguish and emotional distress, which has been

construed as a claim for intentional infliction of emotional

distress (“Count V”).

               Relevant to the Motion for Reconsideration, the

12/31/18 Order granted the AOAO’s motion for summary judgment,

[filed 1/24/18 (dkt. no. 117) (“1/24/18 Summary Judgment

Motion”),] as to Count III.3       12/31/18 Order, 2018 WL 6841818, at

*12.       Plaintiffs argued there were genuine issues of material

fact as to whether their UDAP claim was timely because of the

application of equitable tolling.         Plaintiffs’ position was that

the AOAO fraudulently concealed its illegal action by repeatedly




nonjudicial foreclosure on Plaintiffs’ condominium unit. See,
e.g., Galima v. Ass’n of Apartment Owners of Palm Court,
CIVIL 16-00023 LEK-KSC, 2017 WL 1240181, at *2 & n.3 (D. Hawai`i
Mar. 30, 2017). Sections 667–5, 667–5.7, 667-6, 667–7, and 667–
8, which were in effect in 2010, were repealed in 2012. 2012
Haw. Sess. Laws Act 182, §§ 50-54 at 684.

       3
       The other rulings in the 12/31/18 Order are not at issue
in the Motion for Reconsideration.
                                      3
Case 1:16-cv-00023-LEK-RT Document 304 Filed 09/24/20 Page 4 of 10     PageID #:
                                   4755


representing that the foreclosure of Plaintiffs’ unit was

authorized under Chapter 667, Part I.         Id. at *11.    This Court

noted that, in a similar case alleging the wrongful foreclosure

of a condominium unit, the Hawai`i Intermediate Court of Appeals

(“ICA”) held that, where there was no allegation that the

condominium association concealed its reliance on the version of

§ 667-5 in effect at the time, the homeowners’ “‘later-

developed, but cognizable and ultimately successful, legal

theory’” did not constitute fraudulent concealment by the

association.     12/31/18 Order, 2018 WL 6841818, at *11 (quoting

Malabe v. Ass’n of Apartment Owners of Exec. Ctr., NO. CAAP-17-

0000145, 2018 WL 6258564, at *4 (Hawai`i Ct. App. Nov. 29,

2018)).    Because this Court predicted that the Hawai`i Supreme

Court would follow the ICA’s analysis in Malabe, this Court

adopted the ICA’s analysis in this case and rejected Plaintiffs’

fraudulent concealment argument.          Id. at *12.

            The Hawai`i Supreme Court subsequently issued its

decision in Malabe.      147 Hawai`i 330, 465 P.3d 777 (2020).           The

supreme court vacated the ICA’s judgment on appeal as to the

Malabes’ UDAP claim, holding that the circuit court erred in

dismissing the claim.      Id. at 358, 465 P.3d at 805-06.           Here,

Plaintiffs’ Motion for Reconsideration asserts the ruling on

their UDAP claim in the 12/31/18 Order should be reconsidered in

light of the supreme court’s opinion in Malabe.

                                      4
Case 1:16-cv-00023-LEK-RT Document 304 Filed 09/24/20 Page 5 of 10   PageID #:
                                   4756


                                  STANDARD

            Because the 12/31/18 Order was not a case-dispositive

order, Local Rule 60.1 applies.        It states, in pertinent part:

            Motions for reconsideration of interlocutory
            orders may be brought only upon the following
            grounds:

                  (a) Discovery of new material facts not
                  previously available;

                  (b)   Intervening change in law; and/or

                  (c)   Manifest error of law or fact.

            Motions asserted under subsection (c) of this
            rule must be filed and served within fourteen
            (14) days after the court’s order is issued.

Because Plaintiffs bring the instant Motion for Reconsideration

based on an intervening change in the law, the fourteen-day

filing deadline does not apply.

            A motion for reconsideration

            “must accomplish two goals. First, a motion for
            reconsideration must demonstrate reasons why the
            court should reconsider its prior decision.
            Second, a motion for reconsideration must set
            forth facts or law of a strongly convincing
            nature to induce the court to reverse its prior
            decision.” See Davis v. Abercrombie, Civil
            No. 11-00144 LEK-BMK, 2014 WL 2468348, at *2 (D.
            Hawaii June 2, 2014) (citation and internal
            quotation marks omitted). . . . “Mere
            disagreement with a previous order is an
            insufficient basis for reconsideration.” Davis,
            2014 WL 2468348, at *3 n.4 (citations and
            internal quotation marks omitted).




                                      5
Case 1:16-cv-00023-LEK-RT Document 304 Filed 09/24/20 Page 6 of 10    PageID #:
                                   4757


Lake v. Ohana Mil. Cmtys., LLC, CIV. NO. 16-00555 LEK, 2019 WL

2476728, at *2 (D. Hawai`i June 13, 2019) (alteration in Lake)

(some citations omitted).

                                DISCUSSION

            The decision that was reviewed by the appellate courts

in Malabe was the circuit court’s dismissal of the UDAP claim

for failure to state a claim upon which relief could be granted.

See, e.g., Malabe, 147 Hawai`i at 336, 465 P.3d at 783.              In

contrast, the 12/31/18 Order granted summary judgment in favor

of the AOAO as to Plaintiffs’ UDAP claim.         2018 WL 6841818, at

*12.   The supreme court’s opinion relied heavily upon the notice

pleading standard applicable in Hawai`i state courts, which is

not the same as the pleading standard under federal law.             See

Malabe, 147 Hawai`i at 358 n.36, 465 P.3d at 805 n.36 (“We . . .

strongly disagree with the dissent’s imposition of federal court

pleading standards for fraudulent concealment onto our state

courts.”); id. (noting the “‘plausibility’ pleading standards”

established by Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009), were

“expressly rejected” in Bank of America, N.A. v. Reyes-Toledo,

143 Hawai`i 249, 252, 428 P.3d 761, 764 (2018), in which the

supreme court “reaffirmed that [Hawai`i state] courts are

governed by ‘notice’ pleading standards”).



                                      6
Case 1:16-cv-00023-LEK-RT Document 304 Filed 09/24/20 Page 7 of 10     PageID #:
                                   4758


            The supreme court took the Malabes’ allegations in

their complaint as true and noted it was required to “view the

complaint in the light most favorable to the Malabes.”               Malabe,

147 Hawai`i at 358, 465 P.3d at 805.

            The Malabes’ complaint pled that the AOAO had
            fraudulently concealed the wrongfulness of the
            foreclosure proceedings by implying, stating,
            and/or misrepresenting that it held a mortgage
            with a power of sale when it did not, or that it
            was authorized to use HRS § 667-5 when it could
            not, that they relied on the false statements and
            representations of the AOAO concerning the AOAO’s
            right to conduct a public sale pursuant to HRS
            § 667-5, and that they were entitled to so rely
            because they were members of the AOAO, because of
            the AOAO’s trustee-like relationship with them,
            and because the AOAO was acting as an agent or
            attorney on their behalf.

Id. at 358 n.36, 465 P.3d at 805 n.36.         In its fraudulent

concealment analysis, the supreme court held that “the Malabes’

allegations are not insufficient as a matter of law,” and “it

cannot be said ‘they can prove no set of facts in support of

their claim that would entitle them to relief.”          Id. at 358 &

n.36, 465 P.3d at 805 & n.36 (brackets omitted).

            Similarly, in the present case, when the evidence on

summary judgment was viewed in the light most favorable to

Plaintiffs,4 there was evidence that the AOAO represented to

Plaintiffs that it had the authority to conduct a nonjudicial


      4In considering the AOAO’s 1/24/18 Summary Judgment Motion,
the record was viewed in the light most favorable to Plaintiffs.
12/31/18 Order, 2018 WL 6841818, at *11-12.
                                      7
Case 1:16-cv-00023-LEK-RT Document 304 Filed 09/24/20 Page 8 of 10    PageID #:
                                   4759


foreclosure of their unit, pursuant to Chapter 667, Part I.              See

12/31/18 Order, 2018 WL 6841818, at *3-4.         There was also

evidence that an attorney who represented the AOAO before it was

represented by Chow sent a letter to his condominium association

clients in November 2010 warning them that Hawai`i courts may

hold that Part I nonjudicial foreclosures were illegal.              Thus,

there was a genuine issue of fact as to whether the AOAO

received similar advice.       See id. at *11.    Further, there was

evidence that Plaintiffs believed the foreclosure of their unit

was proper because of the statements and representations that

the AOAO had made throughout the demand and foreclosure process.

Id. at *5.    Although the procedural postures of the two cases

were different, the evidence in the summary judgment record in

the instant case was similar to the factual allegations pled in

Malabe.    Just as the Hawai`i Supreme Court held that the factual

allegations in Malabe were sufficient to state a claim upon

which relief could be granted, this Court concludes that the

record at the summary judgment stage was sufficient to preclude

judgment as a matter of law.

             This Court therefore concludes that the Hawai`i

Supreme Court’s opinion in Malabe constitutes an intervening

change in the law that requires reconsideration of the 12/31/18

Order’s analysis of Plaintiffs’ UDAP claim.          That portion of the

12/31/18 Order must be vacated, and the AOAO’s 1/24/18 Summary

                                      8
Case 1:16-cv-00023-LEK-RT Document 304 Filed 09/24/20 Page 9 of 10   PageID #:
                                   4760


Judgment Motion must be denied as to Plaintiffs’ UDAP claim.

Thus, Count III, Plaintiffs’ UDAP claim, and the AOAO’s defenses

thereto, will proceed to trial, along with:

            1) the AOAO’s defenses as to Count I; 2) if
            Plaintiffs prevail on the AOAO’s asserted
            defenses to Count I, Plaintiffs’ damages arising
            from the wrongful foreclosure;[5] 3) all of the
            parties’ asserted issues related to Counts II and
            V, except for Plaintiffs’ argument that the
            statute of limitations for each of those claims
            was tolled based on fraudulent concealment.

See 12/31/18 Order, 2018 WL 6841818, at *18.

                                CONCLUSION

            On the basis of the foregoing, Plaintiffs’ Motion for

Reconsideration of the Order Granting Summary Judgment of Their

Hawaii Unfair Deceptive Practices Act Claim, filed June 23,

2020, is HEREBY GRANTED.       The portion of this Court’s

December 31, 2018 order granting summary judgment in favor of

the AOAO as to Count III, Plaintiffs’ UDAP claim, is VACATED and

SUPERSEDED by this Order.       The AOAO’s January 24, 2018 Motion

for Summary Judgment is DENIED as to Count III.          All other

rulings in the December 31, 2018 order are unaffected by this

Order.

            IT IS SO ORDERED.




      5Plaintiffs’ damages would be limited as set forth in the
May 3, 2019 Order Granting in Part and Denying in Part
Defendants’ Motions for Summary Judgment Regarding Damages.
[Dkt. no. 246.]
                                      9
Case 1:16-cv-00023-LEK-RT Document 304 Filed 09/24/20 Page 10 of 10   PageID #:
                                    4761




            DATED AT HONOLULU, HAWAI`I, September 24, 2020.




 RUDY AKONI GALIMA, ET AL. VS. AOAO PALM COURT, ET AL; CV 16-
 00023 LEK-RT; ORDER GRANTING PLAINTIFFS' MOTION FOR
 RECONSIDERATION OF THE ORDER GRANTING SUMMARY JUDGMENT OF THEIR
 HAWAI`I UNFAIR DECEPTIVE PRACTICES ACT CLAIM



                                      10
